ORDER
PER CURIAM.
Appellant, the children’s father, appeals the judgment of the Circuit Court of the City of St. Louis terminating his parental rights with regards to his children, C.C., H.C, and J.C. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and conclude the judgment of the trial court is supported by substantial evidence and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).